DETAILED ACTION
This action responds to Application number 16/765755, filed 05/20/2020, and to the preliminary amendment filed therewith.
At this point, claims 1-16 have been cancelled.  New claims 17-36 have been added, and are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/20/2020, 07/01/2021, and 09/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-24, 30, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “high priority” (e.g. claim 23, lines 4-5) is a relative term which renders the claim indefinite. The term “high priority is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, it is not clear what the priority is high relative to – it could refer to only the absolute 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19, 25-27, 30-33, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ferris (US 2012/0221845 A1) in view of Frank (US 9648134 B2).

Re claim 17, Ferris discloses a method comprising the following:
obtaining a migration request associated with a cloud service hosted in a source cluster, the migration request comprising a scheduled migration time to migrate the cloud service from the source cluster to a target cluster (Fig. 6; abstract; p. 6, ¶ 35).  A data payload can be migrated from a host cloud network (source cluster) to a target cloud provider (target cluster) (Abstract).  The data payload migration can be specified (requested) by specifying criteria such as a schedule for the migration (p. 6, ¶ 35);
migrating, based on the scheduled migration time […], disk data associated with an original instance of the cloud service to a disk associated with a new instance of the cloud service instantiated in the Migration is performed to migrate the data payload (disk data) from the host storage cloud to the target cloud provider (Fig. 6, steps 612-616).  The cloud providers can instantiate multiple instances of virtual machines on the respective cloud services (p. 3, ¶ 20);
configuring a data operation of the cloud service for a disk associated with the original instance as a data operation for the disk associated with the new instance (p. 8, ¶ 44).  After data has been successfully migrated to disk on one of the host storage clouds (disk associated with the new instance), users can perform data operations for the cloud service that would previously be associated with the original instance, and instead service them at the new instance on the host storage clouds.

Ferris discloses migrating supplemental data that is not a high priority (p. 7, ¶ 37); this suggests that migration data is being prioritized in some way; however, it does not explicitly state migrating in a particular order of priority.  Accordingly, Examiner has provide Boldyrev.

Frank discloses the following: migrating, based on […] a migration priority order, disk data associated with an original instance of the cloud service to a disk associated with a new instance of the cloud service instantiated in the target cluster; and (claim 1)  Migration is performed to migrate data objects (disk data) associated with a source cloud (original instance of the cloud service in a source cluster) to a destination cloud (new instance of the cloud service instantiated in the target cluster).  The migration is based on a prioritized order (migration priority order).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the cloud migration of Ferris to utilize a priority order for migration, as in Frank, because it would be applying a known technique to improve a similar method in the same way.  Ferris discloses a 

Re claim 18, Ferris and Frank disclose the method of claim 17, and Ferris further discloses the following:
instantiating the new instance in the target cluster (p. 3, ¶ 20).  A new instance is instantiated at the destination (target cluster);
configuring resource components associated with the new instance (p. 1, ¶ 2).  The new instance is instantiated using associated resources;
terminating the original instance at the source cluster; and (p. 4, ¶ 25).  An instance (original instance at the source cluster) can be terminated;
starting, prior to configuring the data operation, the new instance based on the resource components at the target cluster (p. 1, ¶ 2; p. 8, ¶ 44).  Once migration is complete, operations can be configured to execute at the target cluster.  Migration includes configuring the new instance based on resources at the target; accordingly, by the time the target cluster is ready to execute data operations, the new instance has already been started based on the resource components.

Re claim 19, Ferris and Frank disclose the method of claim 18, and Ferris further discloses that the configuring resource components associated with the new instance comprising configuring the new instance in the target cluster based on configuration information, the configuration information selected from the group consisting of configuration of the original instance and configuration obtained via a pre-configured configuration interface (p. 7, ¶ 40).  The configuration is based on configuration data; since the configuration data has already been configured and then received at the point of configuration of the new instance, it is pre-configured.

Re claims 25-27, Ferris and Frank disclose the methods of claims 17-19 above, respectively; accordingly, they also disclose non-transitory computer readable storage media storing instructions implementing those methods, as in claims 25-27, respectively (See Frank, claim 16).

Re claim 30, Ferris and Frank disclose the computer-readable storage medium of claim 25, and Frank further discloses the following:
configuring, in response to determining that data involved in the data request does not exist in the disk associated with the new instance, the migration priority of the data involved in the data request to a high migration priority; and (claim 1).  If data is to be migrated, then it is determined that the data does not yet exist in the disk associated with the new instance.  It is migrated according to a prioritized order.  As noted above the term “high migration priority” is an indefinite relative term; accordingly, Examiner interprets all of the prioritized migration orders to be “high migration priority”; furthermore, at least one of these prioritized migration requests will be the highest priority, and thus is “high migration priority”;
migrating the disk data associated with the original instance to the disk associated with the new instance of the cloud service instantiated in the target cluster in descending order of migration priorities (claim 1).  The data is migrated from the original instance to the new instance in the prioritized order (in descending order of migration priorities).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Ferris and Frank, for the reasons noted in claim 17 above.



Re claim 36, Ferris and Frank disclose the computer-readable storage medium of claim 30 above; accordingly, they also disclose an electronic devices implementing that storage medium, as in claim 36 (See Frank, claim 9).

Claims 20-21, 28-29, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Ferris in view of Frank, further in view of Clifton et al (US 2016/0292180 A1).

Re claim 20, Ferris and Frank disclose the method of claim 17, and Ferris further discloses that the migrating disk data associated with the original instance of the cloud service to the disk associated with the new instance of the cloud service instantiated in the target cluster (p. 3, ¶ 20).  See claim 17 above.

	Ferris and Frank do not specifically disclose that migrating data comprises splitting data into blocks or mirroring images, and migrating them.

Clifton discloses one or more of: splitting the data disk associated with the original instance into at least one data block, and copying the disk data associated with the original instance to the disk associated with the new instance in the form of data blocks; and splitting the disk data associated with the original instance into at least one data block, generating a data mirroring image corresponding to each data block, and copying the disk data associated with the original instance to the disk associated with the new instance via data mirroring (p. 4, ¶ 47-51).  The data is migrated from one storage device (original instance) to another storage device (new instance) by migrating blocks which are mirrored (mirroring images).



Re claim 21, Ferris, Frank, and Clifton disclose the method of claim 20, and Clifton further discloses the data block being configured with a flag bit for marking whether the data block has been copied, the method further comprising: comparing data copied to the disk associated with the new instance with the data associated with the original instance based on the flag bit; and determining a copying progress of the disk data associated with the original instance based on the result of the comparing (pp. 2-3, ¶ 47-53).  The data blocks are marked with a flag bit to indicate that they have been synchronized (have been copied); the flag bits can be compared (comparing data in the new instance with data in the original instance) to determine a copying progress for the data.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the cloud migration of Ferris (combined with Frank) to flag migrated data and check progress of the migration, as in Clifton, because it would be applying a known technique to a known method ready for improvement to yield predictable results.  Ferris (combined with Frank) disclose a method of migrating data between cloud instances, which is ready for the improvement of flagging transferred data.  Clifton discloses performing synchronization (migration) in 

Re claims 28-29, Ferris, Frank, and Clifton disclose the methods of claims 20-21 above, respectively; accordingly, they also disclose non-transitory computer readable storage media storing instructions implementing those methods, as in claims 28-29, respectively (See Frank, claim 16).

Re claim 34-35, Ferris, Frank, an Clifton disclose the methods of claims 20-21 above, respectively; accordingly, they also disclose electronic devices implementing those methods, as in claims 34-35, respectively (See Frank, claim 9).

Claim 22-24 is rejected under 35 U.S.C. 103 as being unpatentable over Ferris in view of Frank, further in view of Misra et al (US 2017/0142217 A1).

Re claim 22, Ferris and Frank disclose the method of claim 17, and Ferris further discloses a cloud service (Fig. 6), as well as transferring a data request from a […] original instance to the […] new instance for processing (p. 8, ¶ 44), but do not specifically disclose a processing queue.

Misra discloses enqueuing a data request comprising a data operation of the [..] service for the disk associated with the new instance to a processing queue of the new instance for processing (p. 4, ¶ 33).  Requests at each node (instance) can be held in a queue (enqueued in a processing queue)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the data system of Ferris (combined with Frank) to queue requests, as in Misra, because it would be applying a 

Re claim 23, Ferris, Frank, and Misra disclose the method of claim 22, and Frank further discloses the following:
configuring, in response to determining that data involved in the data request does not exist in the disk associated with the new instance, the migration priority of the data involved in the data request to a high migration priority; and (claim 1).  If data is to be migrated, then it is determined that the data does not yet exist in the disk associated with the new instance.  It is migrated according to a prioritized order.  As noted above the term “high migration priority” is an indefinite relative term; accordingly, Examiner interprets all of the prioritized migration orders to be “high migration priority”; furthermore, at least one of these prioritized migration requests will be the highest priority, and thus is “high migration priority”;
migrating the disk data associated with the original instance to the disk associated with the new instance of the cloud service instantiated in the target cluster in descending order of migration priorities (claim 1).  The data is migrated from the original instance to the new instance in the prioritized order (in descending order of migration priorities).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the cloud migration of Ferris (combined with Misra) to utilize a priority order for migration, as in Frank, because it would be applying a known technique to improve a similar method in the same way.  
 
	Re claim 24, Ferris, Frank, and Misra disclose the method of claim 23, and Frank further discloses determining whether data involved in the data request exists in the disk associated with the new instance; and in response to determining that the data involved in the data request does not exist in the disk associated with the new instance, migrating the data of the high migration priority from the disk associated with the original instance to the disk associated with the new instance, and performing the data operation comprised in the data request for the disk associated with the new instance upon completion of migration (claim 1).  In response to a write request to data that is prioritized for migration, the data is migrated to the destination (new instance), and the write request is held until migration is completed, at which point it can be performed at the new instance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CRAIG S GOLDSCHMIDT/Primary Examiner, Art Unit 2132